Name: Commission Regulation (EC) No 893/2004 of 29 April 2004 fixing the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|32004R0893Commission Regulation (EC) No 893/2004 of 29 April 2004 fixing the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the Treaty Official Journal L 163 , 30/04/2004 P. 0017 - 0019Commission Regulation (EC) No 893/2004of 29 April 2004fixing the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the TreatyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 15 May 1999 on the common organisation of the market in milk and milk products(1), and in particular Article 31(3) thereof,Whereas:(1) Article 31(1) of Regulation (EC) No 1255/1999 provides that the difference between prices in international trade for the products listed in Article 1(a), (b), (c), (d), (e), and (g) of that Regulation and prices within the Community may be covered by an export refund. Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common implementing rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and criteria for fixing the amount of such refunds(2), specifies the products for which a rate of refund should be fixed, to be applied where these products are exported in the form of goods listed in Annex II to Regulation (EC) No 1255/1999.(2) In accordance with the first subparagraph of Article 4(1) of Regulation (EC) No 1520/2000, the rate of the refund per 100 kilograms for each of the basic products in question must be fixed for each month.(3) However in the case of certain milk products exported in the form of goods not covered by Annex I to the Treaty, there is a danger that, if high refund rates are fixed in advance, the commitments entered into in relation to those refunds may be jeopardised. In order to avert that danger, it is therefore necessary to take appropriate precautionary measures, but without precluding the conclusion of long-term contracts. The fixing of specific refund rates for the advance fixing of refunds in respect of those products should enable those two objectives to be met.(4) Article 4(3) of Regulation (EC) No 1520/2000 provides that, when the rate of the refund is being fixed, account should be taken, where necessary, of production refunds, aids or other measures having equivalent effect applicable in all Member States in accordance with the Regulation on the common organisation of the market in the product in question to the basic products listed in Annex A to Regulation (EC) No 1520/2000 or to assimilated products.(5) Article 12(1) of Regulation (EC) No 1255/1999 provides for the payment of aid for Community-produced skimmed milk processed into casein if such milk and the casein manufactured from it fulfil certain conditions.(6) Commission Regulation (EC) No 2571/97 of 15 December 1997 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice cream and other foodstuffs(3), as last amended by Regulation (EC) No 635/2000, lays down that butter and cream at reduced prices should be made available to industries which manufacture certain goods.(7) By Regulations (EC) No 1039/2003(4), (EC) No 1086/2003(5), (EC) No 1087/2003(6), (EC) No 1088/2003(7), (EC) No 1089/2003(8) and (EC) No 1090/2003(9) the Council adopted autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Estonia, Slovenia, Latvia, Lithuania, Slovakia and the Czech Republic and the exportation of certain processed agricultural products to those countries.. Those Regulations provide that with effect from 1 July 2003, processed agricultural products not listed in Annex I to the Treaty which are exported to Estonia, Slovenia, Latvia, Lithuania, Slovakia or the Czech Republic, shall not be eligible for export refunds.(8) Council Regulation (EC) No 999/2003 of 2 June 2003 adopting autonomous and transitional measures concerning the import of certain processed agricultural products originating in Hungary and the export of certain processed agricultural products to Hungary(10), provides that with effect from 1 July 2003, the goods referred to in Article 1(2) thereof, which are exported to Hungary shall not be eligible for export refunds.(9) Council Regulation (EC) No 1890/2003 of 27 October 2003 adopting autonomous and transitional measures concerning the importation of certain processed agricultural products originating in Malta and the exportation of certain processed agricultural products to Malta(11), provides that with effect from 1 November 2003, processed agricultural products not listed in Annex I to the Treaty which are exported to Malta, shall not be eligible for export refunds.(10) With a view to enlargement of the European Union on 1 May 2004, and in order to encourage the gradual alignment of prices in the acceding states on the Community level and to prevent any abuse through the re-import or re-introduction into the Community of products in receipt of export refunds, the setting of all remaining export refunds has been discontinued in the milk and milk products sector, in relation to the products concerned when exported unprocessed to the acceding states.(11) Therefore, with effect from 7 April 2004 no refund should be set for certain milk products exported in the form of goods not covered by Annex I to the Treaty when exported to Cyprus and Poland and for the goods which are not referred to in Article 1(2) of Regulation (EC) No 999/2003 when exported to Hungary.(12) The Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1The rates of the refunds applicable to the basic products appearing in Annex A to Regulation (EC) No 1520/2000 and listed in Article 1 of Regulation (EC) No 1255/1999, and exported in the form of goods listed in Annex II to Regulation (EC) No 1255/1999 shall, in respect of the products listed in the Annex to this Regulation, be fixed in accordance with that Annex.Article 21. Without prejudice to Article 1 and with effect from 1 July 2003 the rates set out in the Annex are not applicable to goods not covered by Annex I to the Treaty when exported to the Czech Republic, Estonia, Latvia, Lithuania, Slovakia or Slovenia and to the goods referred to in Article 1(2) of Council Regulation (EC) No 999/2003 when exported to Hungary.With effect from 1 November 2003 these rates are not applicable to goods not covered by Annex I to the Treaty when exported to Malta.2. Without prejudice to Article 1 and with effect from 7 April 2004 no rates of refund shall be set in respect of goods not covered by Annex I to the Treaty when exported to Cyprus and Poland and in respect of goods which are not referred to in Article 1(2) of Regulation (EC) No 999/2003 when exported to Hungary.Article 3This Regulation shall enter into force on 30 April 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 April 2004.For the CommissionErkki LiikanenMember of the Commission(1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6).(2) OJ L 177, 15.7.2000, p. 1. Regulation as last amended by Commission Regulation (EC) No 543/2004 (OJ L 87, 25.3.2004, p. 8).(3) OJ L 350, 20.12.1997, p. 3. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6).(4) OJ L 151, 19.6.2003, p. 1.(5) OJ L 163, 1.7.2003, p. 1.(6) OJ L 163, 1.7.2003, p. 19.(7) OJ L 163, 1.7.2003, p. 38.(8) OJ L 163, 1.7.2003, p. 56.(9) OJ L 163, 1.7.2003, p. 73.(10) OJ L 146, 13.6.2003, p. 10.(11) OJ L 278, 29.10.2003, p. 1.ANNEXRates of the refunds applicable from 30 April 2004 to certain milk products exported in the form of goods not covered by Annex I to the Treaty>TABLE>